Citation Nr: 0703893	
Decision Date: 02/07/07    Archive Date: 02/14/07	

DOCKET NO.  05-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with osteoarthritis at the level of 
the fifth lumbar vertebra, with a history of injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957, and from April 1978 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran's service-connected degenerative disc disease 
with osteoarthritis at the level of the fifth lumbar vertebra 
is currently productive of no more than a moderate limitation 
of motion (with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees) 
accompanied by pain, but no evidence of severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief, or favorable ankylosis of the entire thoracolumbar 
spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected degenerative disc disease with 
osteoarthritis at the level of the fifth lumbar vertebra have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Diagnostic Codes 5292, 5293 (effective 
prior to September 26, 2003), 5243 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by agency of 
original jurisdiction (in this case the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 
at 121.   

In the present case, in correspondence of August 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for an increased rating, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his contentions, as 
well as VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran seeks an increased evaluation for his service-
connected low back disability.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).  

During the course of this appeal, specifically, on 
September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOGCPREC 3-2000.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of severe limitation of motion of the lumbar spine, or, in 
the alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (effective prior to 
September 23, 2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective from September 23, 
2002 to September 26, 2003).  These criteria remained in 
effect with the revision effective September 26, 2003, except 
the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or, 
in the alternative, evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluated on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Upon review of this case, the Board finds that a rating 
higher than 20 percent cannot be assigned under any criteria.  
Thus, neither the criteria in effect at the time the veteran 
filed his claim, the interim changes to rating criteria, nor 
the current rating criteria are more favorable to the 
veteran.  

At the time of a VA orthopedic examination in October 2003, 
the veteran stated that, while he experienced periodic back 
pain, he had never had surgery on his back.  Nor had he 
experienced any episodes over the course of the past year 
where he had found it necessary to go to bed due to back 
pain.  When questioned, the veteran denied any difficulty in 
controlling his bladder or bowels.

On physical examination, the veteran could flex forward to 
60 degrees, and extend backward 20 degrees out of a total of 
45 degrees.  Right and left lateral flexion was to 30 degrees 
out of total of 45 degrees.  At the time of examination, it 
was noted that the veteran could stand on his heels and toes, 
though he did experience some difficulty in walking on his 
heels and toes.  Reflexes were 1+ in both the knees and 
ankles, and tests of straight leg raising were negative.  
Noted at the time of examination was that the veteran had 
weak, but equal, extensor hallux longus strength bilaterally.  
There was no loss of sensation to pinprick in the veteran's 
thighs, legs, or feet, and a rectal examination was within 
normal limits.  The pertinent diagnoses were osteoarthritis 
of the lumbar spine; scoliosis of the lumbar spine; and 
degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment.

On subsequent VA orthopedic examination in June 2005, the 
veteran stated that, were he to sit and relax, he experienced 
no pain in his lower back.  However, were he to stand and 
bend slightly forward, his back would hurt.  According to the 
veteran, his back pain was sharp and stabbing, with an 
occasional ache.  Reportedly, stooping forward, as well as 
kneeling down and then trying to get up, tended to aggravate 
the veteran's low back pain.  When further questioned, the 
veteran denied any radiation of pain, though he did 
experience occasional numbness in his right leg.  Noted at 
the time of examination was the veteran utilized no assistive 
devices for his low back problems.  Further noted was that 
the veteran experienced no incapacitating episodes or 
limitation due to flare-ups as a result of his service-
connected low back disability; there was no additional 
limitation with repetitive use.  

On physical examination, the veteran's spine showed a normal 
curvature, with no tenderness on palpation and no 
deformities.  Forward flexion was from 0 to 70 degrees, with 
pain at L5-S1 at 70 degrees, minus 20 degrees secondary to 
pain.  Extension was from 0 to 20 degrees, with pain at L5-S1 
at 20 degrees, minus 10 degrees secondary to pain.  Left 
lateral flexion was from 0 to 25 degrees with pain at L5-S1 
at 25 degrees, minus five degrees secondary to pain.  Right 
lateral flexion was from 0 to 30 degrees, with pain at L5-S1 
at 30 degrees.  Left and right lateral rotation was from 0 to 
40 degrees, with pain at L5 at 40 degrees, minus five degrees 
secondary to pain.  Noted at the time of examination was that 
active range of motion produced no weakness, fatigue, or 
incoordination.  Deep tendon reflexes were 1+ and equal in 
the bilateral lower extremities.  Further examination showed 
good strength and sensation to pinprick in both lower 
extremities, and a negative bilateral footdrop.  Motor skills 
were within normal limits, and no muscle atrophy or spasms 
were identified.  Tests of straight leg raising showed motion 
from 0 to 70 degrees bilaterally, with pain at L5-S1 at 
70 degrees, minus 20 degrees secondary to pain.

As noted above, the veteran's service-connected low back 
disability is, at present, no more than 20 percent disabling.  
This is particularly the case given the veteran's ability to 
flex forward and the absence of any muscle spasm or atrophy.  
To date, there exists no evidence that the veteran 
experiences severe limitation of motion or severe 
intervertebral disc syndrome to allow for the assignment of a 
higher rating under criteria in effect upon submission of the 
current claim, and there is no evidence of ankylosis of the 
entire thoracolumbar spine, or incapacitating episodes 
sufficient to warrant the assignment of a greater than 
20 percent evaluation under those criteria which became 
effective September 26, 2003.  The veteran's complaints of 
pain and weakness have been taken into consideration when 
finding that the currently assigned 20 percent rating is 
appropriate.  Therefore, the veteran's claim for increase 
must be denied.


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease with osteoarthritis at the level of the fifth lumbar 
vertebra, and a history of injury, is denied.  



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


